Quinn, Chief Judge
(concurring in the result) :
The first sentence in the clemency section contains the statement that “the following facts were elicited” in a “personal post-trial interview” with the accused. Although the remark appears under the first subsection, titled “Civilian Background,” it clearly embraces the matter in the second subsection, which is headed “Military Background.” Reading the review as a whole, I am convinced the staff judge advocate discussed the adverse matter with the accused. Accordingly, I concur in the result.